


Exhibit 10.10

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (hereinafter the “Agreement”) is offered to
John Owen (the “Executive”) this 22nd day of January, 2007 by JetBlue Airways
Corporation (the “Company”).

WHEREAS, the Executive desires to resign his employment with the Company as
Executive Vice President and as trustee of the JetBlue Airways Corporation
Retirement Plan on March 6, 2007 (the “Resignation Date”), whereon Executive’s
Employment Agreement, dated November 28, 1998 (“Employment Agreement”), shall
terminate; and

WHEREAS, the Company desires to retain the Executive as a Senior Advisor through
December 31, 2008 (“Separation Date”).

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:

1. Resignation. The Executive agrees to resign his employment with the Company
as Executive Vice President of Supply Chain and IT and as trustee of the JetBlue
Airways Corporation Retirement Plan by executing the resignation letter attached
as Appendix A hereto, at which time his Employment Agreement shall terminate;
provided, however, any continuing obligations set forth in that Employment
Agreement, including, but not limited to, Section 5, Confidential Information
and Covenant Not to Compete, shall survive.

2. Payment and Benefits. In consideration for the Executive’s obligations
herein, the Company shall provide the following payments and benefits:

a. Payment. The Executive shall continue to receive his Base Salary, as set
forth in his Employment Agreement, less all applicable withholdings and
deductions, from the Resignation Date through December 31, 2008 (the “Advisory
Role”). During the Advisory Role, Executive shall continue to be employed by the
Company with duties to be mutually agreed upon by the parties. At the end of the
Advisory Role, the Executive shall receive a lump sum payment of One Hundred and
Fifty Thousand Dollars and No Cents ($150,000.00) subject to the Executive
executing the Updated General Release attached as Appendix B to this Agreement
(the “Lump Sum Payment”). Such Lump Sum Payment shall be made within 15 business
days of the Executive’s execution of the Updated General Release attached as
Appendix B.

b. Bonus. The Company shall pay Executive a bonus payment for 2006 of Seventy
Five Thousand Dollars ($75,000) as set forth in Section 2.3 of his Employment
Agreement. The bonus will be paid on or around March 15, 2007. The Executive
specifically acknowledges and agrees that his employment during the Advisory
Role will not be bonus eligible.

 

 

1

 

--------------------------------------------------------------------------------






c. Profit Sharing. Executive will continue to receive profit sharing, if paid by
the Company, for 2006, 2007 and 2008, to be paid in March 2007, 2008 and 2009
consecutively, into the Executive’s retirement plan.

d. 401k. The Company shall continue to make 401K matching contributions on
behalf of the Executive during the Advisory Role.

e. Stock Options. Executive’s current stock options will continue to vest
pursuant to the JetBlue Airways Corporation Stock Option Plan during the
Advisory Role; however, Executive shall not be eligible to receive any
additional option grants as of March 6, 2007.

f. Benefits. The Company agrees to continue the Executive’s existing medical and
dental benefits through the Advisory Role, subject to the terms and conditions
of the plans. At the termination of the Advisory Role, the Company agrees to pay
the Executive’s COBRA premiums, on a monthly basis, for a period of 18 months,
subject to the Executive executing the Updated Release Attached as Appendix B to
this Agreement.

g. Flight Benefits. The Executive and his immediate family shall be eligible for
unlimited positive space flight benefits for the life of the Executive on
JetBlue, subject to the other terms and conditions of the Company’s pass travel
programs.

3. No Other Payment or Benefits. Except for the payments and benefits provided
for in Paragraph 2 of this Agreement, and those accrued but unused benefits to
which the Executive is entitled, the Executive hereby acknowledges and agrees
that the Executive is not entitled to any other compensation or benefits of any
kind from the Company, including, but not limited to, any claims for salary,
bonuses, severance, or any other payments or benefits whatsoever under any
Company plan or program.

4. Release. In consideration of the obligations of the Company herein,
specifically some of the payment and benefits described in Paragraph 2 of this
Agreement, some of which the Executive acknowledges that the Executive is not
otherwise entitled, the Executive hereby fully and forever unconditionally
releases and discharges the Company and all of its past or present officers,
directors, employees, insurers, agents, subsidiaries, successors and assigns
(hereinafter referred to collectively as the “Releasees”), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive’s heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
Effective Date of this Agreement, including, but without limitation to, any or
all matters relating to the Executive’s employment by the Company and the
separation thereof, the Executive’s benefits, and all matters

 

 

2

 

--------------------------------------------------------------------------------






arising under any international, federal, state, or local statute, rule or
regulation or principle of contract law or common law, in law or in equity,
including, but not limited to, claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, all as amended, and any
other federal, state or local laws regarding employment discrimination,
excepting only claims for worker’s compensation, unemployment compensation and
rights under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The
Executive does not waive or release any rights arising after the Effective Date
of this Agreement. Nothing in this Agreement and Release shall be construed to
prevent Executive from filing a charge with, or participating in an
investigation conducted by, the U.S. EEOC or applicable state agency, to the
extent required or permitted by law or to prevent any challenge by the Executive
to the waiver and release of any claim under the ADEA.

5. Non-Compete. The parties agree that during the Advisory Role, if the
Executive engages in Competitive Activity, which shall be defined as directly or
indirectly owning, managing, operating, joining, controlling or participating in
the ownership, management, operation or control of, or be employed by, any of
the following air carriers:  American Airlines, Delta Air Lines, US Airways,
Northwest Airlines, United Air Lines, Continental Airlines, Southwest Airlines,
Airtran Airways, Frontier Airlines, Spirit Airlines, Skybus and Virgin America
(the “Competitive Airlines”), prior to May 1, 2007, the Advisory Role shall
terminate, the Company’s obligation to make and/or continue future Payments and
Benefits as set forth in Paragraph 2(a), (b), (c), (d) and (f) of this Agreement
shall terminate, and the Executive shall be required to repay to the Company any
Payments and Benefits paid to him pursuant to Paragraph 2(a), (b), (c), (d) and
(f) of this Agreement within 3 business days of him engaging in the Competitive
Activity. Should the Executive engage in Competitive Activity during the
Advisory Role after May 1, 2007, the Advisory Role shall terminate on the date
he engages in Competitive Activity and the Company’s obligation to make and/or
continue future Payments and Benefits as set forth in Paragraph 2(a), (c), (d)
and (f) of this Agreement shall terminate on the date he engages in Competitive
Activity; except, however, the Lump Sum Payment set forth in Paragraph 2(a)
shall be reduced to Seventy Five Thousand Dollars and No Cents ($75,000.00) and
will be payable as set forth in Paragraph 2. The Executive must notify Vincent
Stabile, Senior Vice President, People within 5 business days of engaging in
Competitive Activity.  Subject to the terms herein, during the Advisory Role,
the Executive shall not be precluded from working for any airline consulting
firms (provided that the Executive may not be placed at a Competitive Airline or
directly or indirectly perform full time duties for a Competitive Airline),
freight carriers, airline investment banking firms, regional airlines,
manufacturers, air taxi services, fractional jet operators, foreign airlines,
and other similar companies.

6. Company Property. The Executive shall retain use of all Company property in
the Executive’s possession during the Advisory Role. At the end of the Advisory
Role the Executive shall return all Company property; provided, however, the
Executive may purchase his laptop computer and cell phone at the book value of
those items. The Executive represents and warrants that he will remove any and
all confidential information regarding the Company and its

 

 

3

 

--------------------------------------------------------------------------------






subsidiaries from his laptop computer. After giving effect to the return of the
property discussed above, the Executive represents and warrants that the
Executive has no Company records or copies of records or correspondence or
copies of correspondence, other than non-confidential documents relating to the
Executive’s own employment by the Company.

7. Non-Disparagement. For a period of five years following the Resignation Date,
the Executive agrees that the Executive will not publish or communicate to any
person or entity Disparaging (as defined herein) remarks, comments or statements
concerning the Releasees. For a period of five years following the Resignation
Date, the Company and its Officers shall not publish or communicate to any
person or entity any Disparaging remarks comments or statements concerning the
Executive. “Disparaging” remarks, comments, or statements are those that impugn
the character, honesty, integrity, morality, or business acumen or abilities in
connection with any aspect of the operation of the Company’s business or the
Executive.

8. Protection of Confidential Information. The Executive hereby acknowledges
that Executive remains subject to and agrees to abide by any and all existing
duties and obligations respecting confidential and/or proprietary information of
the Company.

9. Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4 above.

10. Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs the same as the Executive’s
own free act.

11. Revocation Period and Effective Date. Executive acknowledges that the
Company has provided the Executive the opportunity to review and consider this
Agreement for at least twenty-one (21) days from the date the Company provided
the Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty-one (21) days from the
date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement, to additional time within which to consider the
Agreement. The Executive may revoke this Agreement within seven (7) days after
he executes this Agreement by providing written notification of the intended
revocation to Vincent Stabile, Senior Vice President, People, at the Company.
This Agreement becomes effective on the eighth day after it is executed by both
parties, provided that it is not revoked by the Executive prior to that date
(the “Effective Date”).

12. No Exit Incentive. The payments provided under this Agreement are not
offered in connection with any specific exit incentive or other employment
termination program.

 

 

4

 

--------------------------------------------------------------------------------






13. Governing Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, and performance or otherwise by the laws of
the State of Connecticut.

14. Entire Agreement. This Agreement constitutes the sole and entire agreement
between the Company and the Executive and supersedes any and all understandings
and agreements made prior hereto, if any.

15. Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed by the parties hereto.

16. Counterparts. This Agreement may be executed in counterparts, both of which
together shall constitute the original agreement. This Agreement may also be
executed by facsimile signature.

17. No Admission of Liability. It is understood and agreed that the execution of
this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.

ACCEPTED AND AGREED:

Date: March 6, 2007

 

 

/s/ JOHN OWEN

 

JETBLUE AIRWAYS CORPORATION

                   

/s/ VINCENT STABILE



 


By: 

Vincent Stabile

 

 

Title:

Senior Vice President, People

 

 

5

 

--------------------------------------------------------------------------------






APPENDIX A

Vincent Stabile

Senior Vice President, People

JetBlue Airways Corporation

118-29 Queens Blvd.

Forest Hills, NY 11375

Dear Vinny,

Effective March 6, 2007, I hereby resign my position as Executive Vice President
of Supply Chain and IT, as well as my position as trustee of the JetBlue Airways
Corporation Retirement Plan.

Sincerely,

/s/ JOHN OWEN                                      
John Owen

 

 

6

 

--------------------------------------------------------------------------------






APPENDIX B

UPDATED RELEASE

This Updated General Release (hereinafter the “Release “) is dated this ___ day
of January, 2009__).

WHEREAS, the Executive and the Company entered into an Agreement and General
Release in March, 2007 (the “2007 Agreement”) whereby Executive resigned his
employment with the Company as Executive Vice President and became employed as a
Senior Advisor through December 31, 2008; and

WHEREAS, the Executive desires to resign from his position as a Senior Advisor
and terminate his employment with the Company.

1. Release. Therefore, in consideration of the obligations of the Company set
forth in the 2007 Agreement, to which the Executive acknowledges that the
Executive is not otherwise entitled, the Executive hereby fully and forever
unconditionally releases and discharges the Company and all of its past or
present officers, directors, employees, insurers, agents, subsidiaries,
successors and assigns (hereinafter referred to collectively as the
“Releasees”), from any and all manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
charges, claims and demands whatsoever which the Executive, the Executive’s
heirs, executors, administrators and assigns has, or may hereafter have against
the Releasees arising out of or by reason of any cause, matter or thing
whatsoever occurring on or before the Effective Date of this Agreement,
including, but without limitation to, any or all matters relating to the
Executive’s employment by the Company and the termination thereof, the
Executive’s benefits, and all matters arising under any international, federal,
state, or local statute, rule or regulation or principle of contract law or
common law, in law or in equity, including, but not limited to, claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, all as amended, and any other federal, state or local laws regarding
employment discrimination, excepting only claims for worker’s compensation,
unemployment compensation and rights under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and the obligations set forth in the 2007
Agreement. The Executive does not waive or release any rights arising after the
Effective Date of this Release. Nothing in this Release shall be construed to
prevent Executive from filing a charge with, or participating in an
investigation conducted by, the U.S. EEOC or applicable state agency, to the
extent required or permitted by law or to prevent any challenge by the Executive
to the waiver and release of any claim under the ADEA.

 

 

7

 

--------------------------------------------------------------------------------






2. Revocation Period and Effective Date. Executive acknowledges that the Company
has provided the Executive the opportunity to review and consider this Updated
General Release Agreement for at least twenty-one (21) days from the date the
Company provided the Executive this Release. Executive represents that he was
advised by the Company to review this Release with an attorney before signing.
If Executive executes this Release prior to the expiration of twenty-one (21)
days from the date the Company provided the Executive with this Release, the
Executive voluntarily and knowingly waives any right the Executive may have,
prior to signing this Release, to additional time within which to consider the
Release. The Executive may revoke this Release within seven (7) days after he
executes this Release by providing written notification of the intended
revocation to Vincent Stabile, Senior Vice President, People, at the Company.
This Release becomes effective on the eighth day after it is executed by both
parties, provided that it is not revoked by the Executive prior to that date
(the “Effective Date”).

ACCEPTED AND AGREED:

Date: March 6, 2007

 

JOHN OWEN

 

JETBLUE AIRWAYS CORPORATION

               

/s/ JOHN OWEN

 

/s/ VINCENT STABILE



 


By: 



Vincent Stabile

 

 

Title:

Senior Vice President, People

 

 

8

 

--------------------------------------------------------------------------------